 

Exhibit 10.3

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE BORROWER.

 

XG TECHNOLOGY, INC.

 

SENIOR NOTE

 

Issuance Date: as of January 29, 2016 $1,500,000

 

FOR VALUE RECEIVED, XG TECHNOLOGY, INC., a Delaware corporation, with its
principal place of business at 240 South Pineapple Avenue, Suite 701, Sarasota,
Florida, 34236 (referred to herein as "Borrower"), hereby unconditionally agrees
and promises to pay to the order of INTEGRATED MICROWAVE TECHNOLOGIES, LLC, a
Delaware limited liability company with its principal place of business c/o
SKYVIEW CAPITAL, LLC, 2000 Avenue of the Stars, Suite 810-N, Los Angeles, CA
90067 (“IMT”), and/or its successors and assigns (together with IMT,
collectively, the “Holder”), or such other place as the Holder may from time to
time designate, in lawful money of the United States of America, the principal
sum of ONE MILLION FIVE HUNDRED THOUSAND ($1,500,000) DOLLARS (the “Principal
Indebtedness”), together with interest on the outstanding Principal Indebtedness
evidenced by this Deferred Payment Note at the Interest Rate (as defined below).

 

Unless otherwise expressly defined in this Deferred Payment Note, all
capitalized terms used herein shall have the same meaning as assigned to them in
the Asset Purchase Agreement, dated as of January 29, 2016, between Borrower and
IMT (the “Purchase Agreement”). In the event of a conflict between the terms of
this Deferred Payment Note and the Purchase Agreement, then the terms of the
Purchase Agreement shall govern. This note is the Deferred Payment Note being
issued by the Borrower under the Purchase Agreement.

 

1.   Principal Indebtedness of the Deferred Payment Note. The unpaid Principal
Indebtedness advanced under the Purchase Agreement (the “Deferred Payment
Note”), together with any accrued and unpaid interest at the Interest Rate
thereon shall be due and payable on the earliest to occur of (a) the occurrence
and continuation of an Event of Default (as defined herein), or (b) July 29,
2017 (the “Maturity Date”).

 

2.   Interest. Interest shall be payable on the outstanding Principal
Indebtedness (“Interest”) at the rate of six (6%) percent per annum (the
“Interest Rate”) and shall be calculated for actual days elapsed on the basis of
a 360-day year, which results in higher interest, charge or fee payments than if
a 365-day year were used. Interest shall be payable in cash, semi-annually in
arrears, commencing 90 days following the Issuance Date.

 

DEFERRED PAYMENT NOTEPage 1

 

  

3.   Default Interest Rate. During any period in which an Event of Default has
occurred and is continuing, Interest shall accrue on the outstanding Principal
Indebtedness at the rate per annum equal to twelve (12%) percent (the “Default
Interest Rate”), compounded monthly; provided, however, that in no event shall
Borrower be obligated to pay Interest, charges or fees at a rate in excess of
the highest rate permitted by applicable law from time to time in effect.

 

4.   Fundamental Events.

 

4.1The Borrower shall give IMT notice of any Fundamental Event (as defined
below) not later than twenty (20) Business Days prior to the date on which such
Fundamental Event occurs (“Fundamental Event Notice”) and such notice shall
describe the material terms of the Fundamental Event. Within thirty (30)
Business Days of receiving the Fundamental Event Notice, IMT may call upon the
Borrower to pay to IMT the Fundamental Event Amount by providing the Borrower
with a notice calling for such payment (“Payment Notice”). Borrower shall pay to
IMT the Fundamental Event Amount in cash within thirty (30) days of the
occurrence of such Fundamental Event. The payment of the Fundamental Event
Amount shall be deemed as a full and complete redemption and discharge of the
Deferred Payment Note.

 

4.2For purposes of this Deferred Payment Note, “Fundamental Event” shall mean
any of the following matters:

 

4.2.1Any loans or advances to, or any acquisition of any stock, other securities
or assets of, any subsidiary or other corporation, partnership, or other entity
in excess of $1,000,000 in cash, unless such entity is a wholly-owned subsidiary
of the Borrower at the time of such transaction.

 

4.2.2Any incurrence or guarantee of indebtedness that would rank senior to the
Deferred Payment Note, other than incurrence of indebtedness from current
holders of securities of the Borrower, indebtedness that is convertible into
common stock of the Borrower, or indebtedness used for the purpose of repaying
the Initial Payment Note.

 

4.2.3Any incurrence or guarantee of any indebtedness in excess of $500,000 that
would rank pari passu or be subordinated to the Deferred Payment Note, other
than incurrence of indebtedness from current holders of securities of the
Borrower, indebtedness that is convertible into common stock of the Borrower, or
indebtedness used for the purpose of repaying the Initial Payment Note.

 

4.2.4Change of Control.

 

4.2.5Any material change to the principal business of the Borrower.

 

4.2.6Any distributions or dividends.

 

Any of the above shall not be considered a “Fundamental Event,” should the
Borrower request a waiver and consent from IMT to affect such event, such waiver
and consent to not be unreasonably withheld by IMT.

 

For purposes of this Deferred Payment Note, “Fundamental Event Amount” means the
outstanding principal balance of the Deferred Payment Note, plus any accrued
interest thereon on the date of payment.

 

DEFERRED PAYMENT NOTEPage 2

 

 

 For purposes of this Deferred Payment Note, “Change of Control” means (i) the
acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the then outstanding
Common Stock of the Borrower; (ii) the consummation of a reorganization, merger
or consolidation, or sale or other disposition of all or substantially all of
the assets of the Borrower (a “Business Combination”), unless, following such
Business Combination, all or substantially all of the individuals and entities
who were the beneficial owners of the outstanding Common Stock of the Borrower
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the ownership interest of the entity resulting from
such Business Combination in substantially the same proportions as their
ownership immediately prior to such Business Combination; or (iii) the
individuals and entities who were the beneficial owners of the Common Stock of
the Borrower immediately after the date hereof no longer have the ability to
name at least a majority of the members of the Board of Directors of the
Borrower.

 

5.   Events of Defaults. The Holder is hereby authorized to declare all or any
part of the entire outstanding Principal Indebtedness of this Deferred Payment
Note plus all Interest accrued thereon (the “Indebtedness”) immediately due and
payable upon the occurrence and during the continuation of any of the following
events (each, an “Event of Default”):

 

(a)          the failure of Borrower to pay the entire Principal Indebtedness of
this Deferred Payment Note and all accrued Interest hereon on the applicable
Maturity Date, which failure is not cured by Borrower within five (5) Business
Days after written notice of such failure to pay has been given by the Holder to
Borrower; or

 

(b)          the breach by Borrower of any material covenant or agreement on its
part to be performed under the Purchase Agreement or any document, instrument or
agreement executed and delivered in connection with the transactions
contemplated by the Purchase Agreement, which breach, if capable of being cured,
is not cured by Borrower within thirty (30) days after written notice of such
breach describing in reasonable detail the nature of the alleged breach has been
given by Holder to Borrower; or

 

(c)          the filing by Borrower of any petition for relief under the United
States Bankruptcy Code or any similar federal or state statute, or Borrower’s
consent to or acquiescence in any such filing by a third party, or Borrower
shall take any corporate action for the purpose of effecting, approving, or
consenting to any of the foregoing; or

 

(d)          the making by Borrower of an application for the appointment of a
custodian, trustee or receiver for, or of a general assignment for the benefit
of creditors by, Borrower, or Borrower’s consent to or acquiescence in any such
application by a third party or Borrower shall take any corporate action for the
purpose of effecting, approving, or consenting to any of the foregoing; or

 

(e)          the insolvency of Borrower or the failure of Borrower generally to
pay its debts as such debts become due; or

 

(f)          the dissolution, winding up, or termination of the business or
cessation of operations of Borrower (including any transaction or series of
related transactions deemed to be a liquidation, dissolution or winding up of
Borrower pursuant to the provisions of Borrower’s charter documents), or
Borrower shall take any corporate action for the purpose of effecting,
approving, or consenting to any of the foregoing; or

 

(g)          the occurrence of any “Event of Default” under and as defined in
any document, instrument or agreement executed and delivered in connection with
the transactions contemplated by the Purchase Agreement that has not been cured
within any applicable cure period or waived by the Holder.

 

DEFERRED PAYMENT NOTEPage 3

 

  

6.   Prepayment. All payments shall be applied first to Interest and then to
Principal Indebtedness. Borrower shall be permitted to prepay any amounts
contemplated under this Deferred Payment Note in full or in part prior to the
Maturity Date, provided that each partial prepayment shall be applied to the
remaining Installments in the inverse order of maturity.

 

7.   Governing Law. The provisions of this Deferred Payment Note shall be
construed according to the internal substantive laws of the State of New York
without regard to conflict of laws principles. If any provision of this Deferred
Payment Note is in conflict with any statute or rule of law of the State of New
York or is otherwise unenforceable for any reason whatsoever, then such
provision shall be deemed to be restated so that it may be enforced to the
fullest extent permitted by law, and the remainder of this Deferred Payment Note
shall remain in full force and effect.

 

8.   Acceleration. It is agreed that time is of the essence in the performance
of this Deferred Payment Note. Upon the occurrence and during the continuation
of an Event of Default under this Deferred Payment Note that is not cured within
the applicable cure period, if any, set forth in herein, the Holder shall have
the right and option to declare, without notice, all the remaining indebtedness
of unpaid principal and interest evidenced by this Deferred Payment Note
immediately due and payable; provided, however, that upon the occurrence of an
Event of Default described in Section 5.1(c), 5.1(d), 5.1(e) or 5.1(f), the
principal of and accrued interest and all other amounts due and owing under this
Deferred Payment Note (if not then due and payable) shall become due and payable
immediately, without presentment, demand, notice, protest, declaration or any
other requirement of any kind, all which Borrower expressly waives.

 

9.   Right of Set-off.  In the event the Borrower is entitled to recover from
IMT any damages or financial compensation arising out of a breach of the
Purchase Agreement, the Borrower is hereby authorized to set off and apply any
and all such damages and other obligations at any time owing by IMT to the
Borrower, as a direct consequence of such breach of the Purchase Agreement, to
the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Deferred
Payment Note.

 

10.   Fees. If this Deferred Payment Note is placed in the hands of an attorney
for collection, by suit or otherwise, or to enforce its collection, Borrower
shall pay all reasonable costs of collection including reasonable attorneys’
fees.

 

11.   Waivers. Borrower hereby waives diligence, presentment, demand, protest,
notice of intent to accelerate, notice of acceleration, and any other notice of
any kind. No delay or omission on the part of the Holder in exercising any right
hereunder shall operate as a waiver of such right or of any other remedy under
this Deferred Payment Note. A waiver on any one occasion shall not be construed
as a bar to or waiver of any such right or remedy on a future occasion.

 

12.   Transfer. This Deferred Payment Note may be transferred or assigned, in
whole or in part, by the Holder at any time subject to the limitations set forth
in the Purchase Agreement and herein; provided written notice of such transfer
or assignment has been delivered to Borrower. The term “Holder” as used herein
shall also include any transferee of this Deferred Payment Note. Each transferee
of this Deferred Payment Note acknowledges that this Deferred Payment Note has
not been registered under the Securities Act, and may be transferred only
pursuant to an effective registration under the Securities Act or pursuant to an
applicable exemption from the registration requirements of the Securities Act.

 

DEFERRED PAYMENT NOTEPage 4

 

  

13.   Obligations. The obligation of Borrower to repay the Principal
Indebtedness under this Deferred Payment Note, together with all Interest
accrued thereon, is absolute and unconditional.

 

14.   Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier (with receipt
confirmed), courier service or personal delivery at the addresses specified in
Section 8.02 of the Purchase Agreement.

 

15.   Borrower acknowledges that Holder’s willingness to issue this Deferred
Payment Note is based on the facts represented to Holder by Borrower as set
forth in the Purchase Agreement.

 

HOLDER AND BORROWER IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY
PROCEEDING HEREAFTER INSTITUTED BY OR AGAINST HOLDER OR BORROWER IN RESPECT OF
THIS DEFERRED PAYMENT NOTE OR ARISING OUT OF ANY DOCUMENT, INSTRUMENT OR
AGREEMENT EVIDENCING, GOVERNING OR SECURING THIS DEFERRED PAYMENT NOTE. BORROWER
ACKNOWLEDGES THAT THE INDEBTEDNESS EVIDENCED BY THIS DEFERRED PAYMENT NOTE IS
PART OF A COMMERCIAL TRANSACTION.

 

IN WITNESS WHEREOF, this Deferred Payment Note has been executed by Borrower as
of the day and year first set forth above.

 

  XG TECHNOLOGY, INC.         By: /s/ Roger Branton     Name: Roger Branton    
Title:   CFO

 

DEFERRED PAYMENT NOTEPage 5

